On further consideration, I have concluded that we erred in affirming the judgment in this case. For the reasons stated in my concurring opinion, I am convinced that an issue of new and independent cause was raised by the evidence. I adhere to that portion of my concurring opinion dealing with this question and cite Reeves v. Tittle, Tex. Civ. App.129 S.W.2d 364 (writ refused). In that case, one of the acts of negligence which the jury found was a proximate cause of plaintiff's injuries was that Reeves let her out of the bus in the middle of the road where she was struck by Forrester's car. The opinion, which was approved by refusal of the writ, seems to me to concede that an issue of new and independent cause was raised. I am unable to discern any substantial distinction on this point between the facts of this case and the case at bar.
In Schumacher Co. v. Shooter, 132 Tex. 560, 124 S.W.2d 857, 859 (Comm.App.) cited by appellant in its motion for rehearing, it is said that: "It is settled that a general plea of contributory negligence not excepted to is sufficient to warrant *Page 73 
submission of the issue either generally or in such respective groups of issues as may be made by the evidence, if submission is requested" and it was held that the Court of Civil Appeals erred in holding that the trial court did not err in refusing to submit three groups of special issues requested by defendant which were designed to ascertain whether some one of the acts of the driver inquired about was the sole proximate cause of the collision. In that case contributory negligence was plead generally only. None of the acts sought to be inquired about by the requested issues was specifically alleged. There can be no substantial difference in this respect between a plea of contributory negligence and a plea of new and independent cause.
The defendant here alleged no facts tending to show that the collision was a result of a new and independent cause. However, it did make the general allegation that "the collision in question was an unavoidable accident or new and independent cause or both". This allegation, liberally construed, was a sufficient allegation that the collision was the result of a new and independent cause and, in the absence of a special exception, was sufficient written pleading to require the submission of the issue of new and independent cause generally as requested within the purview of Rule 67, T.R.C.P.
It has been suggested that because of the form in which defendant's Requested Special Issue No. 14 was presented, the court did not err in refusing it. It is true that under Rule 279, T.R.C.P., failure to submit an issue is not ground for a reversal unless its submission in substantially correct wording has been requested. It is also true that generally special issues should be restricted so as to elicit findings on specific facts or groups of facts. Fox v. Dallas Hotel Co., 111 Tex. 461,240 S.W. 517. But where the defendant, as here, requested a finding generally as to whether the collision in question was not the result of a new and independent cause, and the only possible new and independent cause raised by the evidence was Greer's act in striking plaintiff with his automobile; and no specific fact or group of facts was pleaded as constituting a new and independent cause and the general allegation, in effect that the collision was the result of a new and independent cause was not excepted to, the request was in substantially correct wording within the purview of Rule 279. To hold otherwise would nullify the well-settled rule stated in Schumacher Co. v. Shooter, supra, to effect that a general plea not excepted to is sufficient to warrant submission of a defensive issue generally.
I am unwilling to follow the holding in Williams v. Rodocker, Tex. Civ. App. 84 S.W.2d 556, to effect that the submission of the issue of unavoidable accident obviated the necessity of submitting an issue as to new and independent cause when raised by the evidence and properly requested, since no distinguishing facts constituting unavoidable accident and new and independent cause were alleged. The issue of unavoidable accident can arise only in the absence of facts showing negligence. An issue of new and independent cause can arise only where negligence is shown. The language of the opinion in Dallas Ry. 
Terminal Co. v. Stewart, Tex. Civ. App. 128 S.W.2d 443 as applied to the facts of that case in which an issue of unavoidable accident was submitted and answered favorably to the plaintiff, in my opinion supports this view.
If it be conceded that the issue of new and independent cause was, under the court's definition of proximate cause, submitted and passed on by submission of and the finding on the issue of proximate cause, yet the issue of new and independent cause was not affirmatively submitted as a defense for appellant as were the issues of sole proximate cause in Reeves v. Tittle, supra, but only as a basis of recovery for appellee. Vide, Dallas Ry.  Terminal Co. v. Stewart, supra, Tex. Civ. App. loc. cit. 128 S.W.2d 445, last column.
I am therefore of the opinion that the court's refusal to submit appellant's requested Issue No. 14 requires a reversal and that the motion for rehearing should be granted, the judgment reversed, and the cause remanded. *Page 74